Mr. JUSTICE EBERSPACHER, dissenting: As I understand the factual situation in this case, the City of Mt. Carmel sought to take property which lay outside the city limits in an area that was adjacent and contiguous to the city for the purpose of constructing a street or highway that would connect on both its ends with its streets or highways connecting with its streets. The strip sought, at its southern end touches the city limits for a distance of approximately 60 feet, connecting to a city street at that end, and on the north end being 110 feet in width connecting to a county highway that leads to a public country road which connects to an existing street in the immediate vicinity. It is my opinion that the purpose of the 1961 amendment to section 11— 61 — 1 of the Illinois Municipal Code was to provide a municipality a means of connecting its streets by the use of a street or highway across property that was outside its limits in an area contiguous and adjacent to its limits. With such limited purpose in mind there need be no apprehension as to a city having an unlimited power or the extent of boundaries of the unincorporated area lying adjacent or contiguous. I do not agree with the majority’s application of the “last antecedent doctrine” and am of the opinion that if that doctrine is to be applied it should be applied as petitioner has suggested. I would therefore reverse and remand.